          Case 1:18-cv-00158-CKK Document 23 Filed 03/05/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
PUBLIC EMPLOYEES FOR           )
ENVIRONMENTAL                 )
RESPONSIBILITY                )
                               )
                  Plaintiff,   )
                               )
v.                             )  Civil Action No. 18-0158 (CKK)
                               )
U.S. DEPARTMENT OF            )
HOMELAND SECURITY              )
                               )
               Defendant.     )
_____________________________ )

   NOTICE OF FILING OF TABLE OF AUTHORITIES AND PAGINATED VAUGHN
   INDEX IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      Defendant hereby files a Table of Authorities and paginated Vaughn Index in support of

Defendant’s Motion for Summary Judgment (Docket No. 22) filed on March 1, 2019.

                                                 Respectfully submitted,

                                                 /s/ Marina Utgoff Braswell
                                                 MARINA UTGOFF BRASWELL
                                                 D.C. Bar # 416587
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 555 4th Street, N.W. – Civil Div.
                                                 Washington, D.C. 20530
                                                 (202) 252-2561
                                                 Marina.Braswell@usdoj.gov
